Citation Nr: 1214727	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral ankle conditions.

2.  Entitlement to service connection for bilateral knee conditions, to include as secondary to bilateral ankle conditions.

3.  Entitlement to service connection for bilateral shoulder conditions.

4.  Entitlement to service connection for residuals of rib fractures.

5.  Entitlement to service connection for a low back condition, to include as secondary to bilateral ankle conditions.

6.  Entitlement to circulatory disturbances of the bilateral legs, to include a right toe amputation.

7.  Entitlement to service connection for sleep apnea, to include as secondary to asbestos exposure.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits sought on appeal.

The issues of entitlement to service connection for a bilateral ankle disability, service connection for a bilateral knee disability, service connection for a low back disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have bilateral shoulder disabilities that are etiologically related to service.

2.  The Veteran does not have residuals of rib fractures that are etiologically related to service.

3.  The Veteran's peripheral vascular disease and right toe amputation are not etiologically related to service.

4.  The Veteran does not have sleep apnea etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral shoulder disabilities were not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2.  Residuals of rib fractures were not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  Circulatory disturbances of the bilateral legs, and a right toe amputation, were not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).

4.  Sleep apnea not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in July 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, VA authorized examination report, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his sleep apnea claim.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's sleep apnea.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claims for service connection for bilateral shoulder conditions, residuals of rib fractures, or circulatory disturbances of the leg.  However, the Board finds that the overall weight of the evidence does not reflect competent and credible evidence of a relationship to service, which warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as the evidence does not reflect a relationship between the claimed disabilities and service.

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Bilateral Shoulder Conditions

Service treatment records are negative for any complaints, treatment, or diagnoses related to the shoulders.  The Veteran underwent an enlistment examination in December 1965 and a separation examination in September 1969.  No relevant abnormalities were noted.

Records dated August 2003 show the Veteran injured his right shoulder after tipping over a motorcycle at work.  X-rays were negative.  He was diagnosed with right shoulder pain.

Private treatment records dated October 2005 reflect findings of a massive right rotator cuff tear of the right shoulder, with AC joint degenerative changes.  The Veteran subsequently underwent surgery to treat the condition.  

The Veteran submitted several of his own written statements, as well as additional statements from family, service comrades, and other acquaintances.  Collectively, they reported that the Veteran injured himself during service.  In one instance in 1968, he was running to his assigned battle station when he tripped over an aircraft tie down chain.  He fell hard and injured his ankles, knees, chest, and shoulders.  He was taken to sickbay and diagnosed with a fractured ankle, lacerated knees, blunt trauma to the shoulders, and broken ribs.  A second incident occurred in 1969.  Again, the Veteran was running to his assigned battle station when he tripped over a fire extinguisher that had been left on the pathway.  He fell, and experienced pain in his ankles, knees, shoulders, and chest.  He was again taken to sickbay, and noted that "the results were pretty much the same."

Based on the evidence of record, the Board finds that service connection for bilateral shoulder conditions is not warranted.  Initially, the Board notes that the record does not reflect competent medical evidence of a current left shoulder disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The evidence does reflect a rotator cuff tear and degenerative changes in the right shoulder.  However, the overall weight of the evidence is against a finding that this injury was incurred in or otherwise related to service.  The Veteran reported that he injured his shoulders during two separate falls in service.  However, despite the Veteran's assertions of shoulder injuries and treatment in service, service treatment records do not reflect any such findings, and the Veteran's separation examination revealed no shoulder abnormalities.

The Board has considered the lay statements submitted in support of the Veteran's claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential U.S. Court of Appeals for Veterans Claims (Court) decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran or the other lay witnesses are competent to render diagnoses of in-service or post-service disabilities.  While they are certainly competent to report observable symptoms, they have not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that he has shoulder disabilities as the result of falls in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and other lay witnesses offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Furthermore, while the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, there are no documented complaints of shoulder symptoms in service.  Moreover, the Veteran underwent a separation examination in 1969, and no relevant abnormalities were recorded at that time.  Finally, the evidence does not document any shoulder complaints until a 2003 incident involving a tipped motorcycle.  These facts weigh heavily against the claim he now makes that he sustained bilateral shoulder injuries in service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

For these reasons, service connection for bilateral shoulder conditions is not warranted.

2.  Residuals of Rib Fractures

Service treatment records are negative for any complaints, treatment, or diagnoses related to the ribs.  The Veteran underwent an enlistment examination in December 1965 and a separation examination in September 1969.  No relevant abnormalities were noted.

Records from August 2003 show the Veteran injured his ribs when he tripped over a box and fell on his chest.  An x-ray indicated that there was no definite evidence of right rib fracture, though the ribs were not well-visualized.

The Veteran submitted several of his own written statements, as well as additional statements from family, service comrades, and other acquaintances.  Collectively, they reported that the Veteran injured himself during service.  In one instance in 1968, he was running to his assigned battle station when he tripped over an aircraft tie down chain.  He fell hard injured his ankles, knees, chest, and shoulders.  He was taken to sickbay and diagnosed with a fractured ankle, lacerated knees, blunt trauma to the shoulders, and broken ribs.  A second incident occurred in 1969.  Again, the Veteran was running to his assigned battle station when he tripped over a fire extinguisher that had been left on the pathway.  He fell, and experienced pain in his ankles, knees, shoulders, and chest.  He was again taken to sickbay, and noted that "the results were pretty much the same."

Based on the evidence of record, the Board finds that service connection for residuals of fractured ribs is not warranted.  Although the Veteran was seen for a rib injury in 2003, the record does not reflect competent medical evidence of fractured ribs, and therefore no residuals.  As noted earlier, in the absence of proof of a present disability, there can be no valid claim.  See Rabideau, supra.  In addition, service treatment records contain no entries related to rib injuries of any kind, and the Veteran's separation examination was normal.  

As before, the Board has considered the lay statements submitted in support of the Veteran's claim.  However, these witnesses are not competent to render diagnoses of rib-related injuries, and are not competent to assert an etiological relationship to service.  See Espiritu, supra.  Moreover, the Veteran's claims regarding rib injuries in service are not credible when weighed against the absence of such complaints during service or for many years after.  See Mense, supra.

For these reasons, service connection for residuals of rib fractures is not warranted.

3.  Circulatory Disturbances of the Bilateral Legs with Right Toe Amputation

Service treatment records are negative for any complaints, treatment, or diagnoses related to circulatory disturbances of the bilateral legs.  The Veteran underwent an enlistment examination in December 1965 and a separation examination in September 1969.  No relevant abnormalities were noted.

Records dated December 2001 include a diagnosis of diabetic neuropathy.

Private treatment records show the Veteran underwent an amputation of the right fifth toe in March 2005.  He was also diagnosed with peripheral vascular disease March 2005.  Additional records reflect ongoing wound care for ulcers of the feet.

In a June 2008 statement, the Veteran reported that he felt his poor circulation was a direct result of ankle fractures sustained in service.  

Based on the evidence of record, the Board finds that service connection for circulatory disturbances of the bilateral legs with right toe amputation is not warranted.  Although the Veteran has been diagnosed with peripheral vascular disease and diabetic neuropathy, the overall weight of the evidence is against a finding that either condition was incurred in or otherwise related to service.  Service treatment records contain no documented symptoms of impaired circulation to the lower extremities, and the Veteran's separation examination was normal.  Indeed, the Veteran has not asserted that he experienced such symptoms during service.

To the extent that the Veteran has asserted a relationship between his diagnosed peripheral vascular disease and neuropathy with ankle fractures in service, he is not competent to assert such an etiological relationship.  See Espiritu, supra.  There is no competent medical evidence indicating that the Veteran's diagnosed conditions are the result of service in any way.  

4.  Sleep Apnea

Service treatment records are negative for any complaints, treatment, or diagnoses related to sleep apnea.  The Veteran underwent an enlistment examination in December 1965 and a separation examination in September 1969.  No relevant abnormalities were recorded.

Notably, the Veteran served as an aviation electronics mate aboard an aircraft carrier during service.  Therefore, exposure to asbestos is conceded.

Private treatment records dated August 2000 reflect a diagnosis of sleep apnea.  

The Veteran was afforded a VA examination in November 2007.  The claims file was reviewed by the examiner, who noted that exposure to asbestos had been conceded.  The Veteran reported using a CPAP machine since 1988.  Examination revealed the Veteran weighed 332 pounds.  X-rays of the chest were normal, and the Veteran reported no history of asbestos-related lung disease.  Based on these facts, the examiner concluded that sleep apnea was not related to asbestos exposure, but rather was related to the Veteran's morbid obesity.

The Veteran submitted several statements in support of his claim.  In a July 2008 statement, he reported being diagnosed with sleep apnea in 1969.  He asserted that this condition was related to asbestos exposure in service.  In a May 2009 statement, the Veteran clarified that he was diagnosed in 1989, not 1969.  He also stated that his discharge examination noted some asthma, and that he had experienced asthma ever since service.

Based on the evidence of record, the Board finds that service connection for sleep apnea is not warranted.  Although the Veteran has been diagnosed with the condition, the overall weight of the evidence is against a finding that it was incurred in service.  Service treatment records contain no findings related to sleep apnea, and the Veteran's separation examination was normal.  To the extent that the Veteran asserted that "asthma" was documented at separation, the Board notes that this is not accurate.  

Although asbestos exposure has been conceded, the VA examiner concluded that sleep apnea was not attributable to asbestos exposure in service, but rather to the Veteran's obesity.  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that current sleep apnea is related to asbestos exposure in service.

The Board has again considered the Veteran's own statements made in support of his claim.  However, he is not competent to assert an etiological relationship between sleep apnea and asbestos exposure in service.  See Espiritu, supra.  Therefore, service connection for sleep apnea is not warranted.


ORDER

Service connection for bilateral shoulder disabilities is denied.

Service connection for residuals of rib fractures is denied.

Service connection for circulatory disturbances of the bilateral legs with right toe amputation is denied.

Service connection for sleep apnea is denied.


REMAND

With respect to the Veteran's remaining claims, the Board finds that further development is warranted.

As noted above, the Veteran stated that he sustained two falls in service, resulting in injuries to his ankles and knees.  Service treatment records contain no documentation of these incidents.  However, these records do show that the Veteran sprained his left ankle in May 1968, and sustained an additional sprain in April 1969.  An August 1999 x-ray revealed some swelling, as well as minimal degenerative changes, in the left ankle.  Although these findings were recorded following a recent ankle sprain, the Board finds that an examination is necessary in order to determine whether the Veteran has any current ankle disabilities related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has indicated that his knee and back disabilities are related to his ankle disabilities.  Therefore, on remand, the examiner should also comment on the nature and etiology of any bilateral knee or low back conditions.

Finally, the Board notes that the Veteran's claim for a TDIU cannot be fully adjudicated until his remaining service connection claims are resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an examination to determine the nature and etiology of his claimed bilateral ankle, bilateral knee, and low back conditions.  The claims file, including a copy of this remand, should be made available to the examiner.  All indicated tests should be conducted.  After a review of the claims folder and completion of the examination, the examiner should address the following:

(A) What are the current bilateral ankle, bilateral knee, and low back diagnoses?

(B) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed ankle condition is etiologically related to service, to include ankle sprains in 1968 and 1969.  In addressing this question, the examiner should also comment on the ankle injury documented in August 1999.

(C) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral knee or low back conditions are proximately due to, OR, alternatively, aggravated by, any diagnosed bilateral ankle condition.  In addressing this question, the examiner should also comment on the left knee injury documented in August 2007.

(D) Describe the impact of each diagnosed ankle, knee, or low back condition on the Veteran's occupational and functional capacity.  

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed. A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification of the date, time, and location of the examination must be included in the claims folder and must demonstrate that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the scheduled examination, the record must indicate whether the notification sent to the Veteran was returned as undeliverable.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


